

Exhibit 10.21
 
Execution Copy
 
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
 
     This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of August 15, 2007, is among Cabela’s
Incorporated, a Delaware corporation, Cabela’s Retail, Inc., a Nebraska
corporation, Van Dyke Supply Company, Inc., a South Dakota corporation, Cabela’s
Ventures, Inc., a Nebraska corporation, Cabela’s Outdoor Adventures, Inc., a
Nebraska corporation, Cabela’s Catalog, Inc., a Nebraska corporation, Cabela’s
Wholesale, Inc., a Nebraska corporation, Cabela’s Marketing and Brand
Management, Inc., a Nebraska corporation, Cabelas.com, Inc., a Nebraska
corporation, Wild Wings, LLC, a Minnesota limited liability company, Cabela’s
Lodging, LLC, a Nebraska limited liability company, Cabela’s Retail LA, LLC, a
Nebraska limited liability company, Cabela’s Trophy Properties, LLC, a Nebraska
limited liability company, Original Creations, LLC, a Minnesota limited
liability company, Cabela’s Retail TX, L.P., a Nebraska limited partnership,
Cabela’s Retail GP, LLC, a Nebraska limited liability company, CRLP, LLC, a
Nebraska limited liability company, Legacy Trading Company, a South Dakota
corporation, Cabela’s Retail MO, LLC, a Nebraska limited liability company and
Cabela’s Retail IL, Inc., an Illinois corporation (individually, a “Borrower”
and, collectively, the “Borrowers”), the banks which are signatories to the
Credit Agreement (as defined below) (individually, a “Bank” and, collectively,
the “Banks”), and U.S. Bank National Association, one of the Banks, as agent for
the Banks (in such capacity, the “Agent”).
 
RECITALS
 
     1. The Borrowers, the Banks and the Agent entered into a Second Amended and
Restated Credit Agreement dated as of July 15, 2005 (the “Credit Agreement”);
and
 
     2. The Borrower desires to amend certain provisions of the Credit
Agreement, and the Banks have agreed to make such amendments, subject to the
terms and conditions set forth in this Amendment.
 
AGREEMENT
 
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:
 
     Section 1. Capitalized Terms. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context shall otherwise require.
 
     Section 2. Amendments. The Credit Agreement is hereby amended as follows:
 

--------------------------------------------------------------------------------



     2.1 Definitions. The definitions of “Eurodollar Rate”, “Revolving
Commitment Ending Date” and “Total Letter of Credit Commitment Amount” contained
in Section 1.1 of the Credit Agreement are amended to read in their entireties
as follows:
 
     “Eurodollar Rate”: With respect to each Interest Period applicable to a
Eurodollar Rate Advance, the average offered rate for deposits in United States
dollars (rounded upward, if necessary, to the nearest 1/16 of 1%) for delivery
of such deposits on the first day of such Interest Period, for the number of
days in such Interest Period, which appears on Reuters Screen LIBOR01 or any
successor thereto as of 11:00 AM, London time (or such other time as of which
such rate appears) two Eurodollar Business Days prior to the first day of such
Interest Period, or the rate for such deposits determined by the Administrative
Agent at such time based on such other published service of general application
as shall be selected by the Administrative Agent for such purpose; provided,
that in lieu of determining the rate in the foregoing manner, the Administrative
Agent may determine the rate based on rates at which United States dollar
deposits are offered to the Administrative Agent in the interbank Eurodollar
market at such time for delivery in Immediately Available Funds on the first day
of such Interest Period in an amount approximately equal to the Advance by the
Administrative Agent to which such Interest Period is to apply (rounded upward,
if necessary, to the nearest 1/16 of 1%). 
 
     “Revolving Commitment Ending Date”: June 30, 2012. 
 
     “Total Letter of Credit Commitment Amount”: Two Hundred Million and No/100
Dollars ($200,000,000) in the aggregate, inclusive of any Unpaid Drawings.
 
     2.2 Terms of Letters of Credit. Section 2.11 of the Credit Agreement is
amended by amending the second sentence thereof to read in its entirety as
follows:
 
     All Letters of Credit must expire not later than one year from the date of
issuance (subject to renewal), provided that at any time, the Borrowers may have
outstanding Letters of Credit expiring not later than 30 days prior to the
Revolving Commitment Ending Date with the aggregate maximum amount available to
be drawn on such Letters of Credit not exceeding $25,000,000.
 
     2.3 Financial Statements. Section 5.1(b) of the Credit Agreement is amended
to read in its entirety as follows:
 
     (b) As soon as available and in any event within 45 days after the end of
the first three quarters of each fiscal year, unaudited consolidated statements
of income and cash flow for the Borrowers for such quarter and for the period
from the beginning of such fiscal year to the end of such quarter, and a
consolidated balance sheet of the Borrowers as at the end of such quarter,
setting forth in comparative form figures for the corresponding period for the
preceding fiscal year, accompanied by a certificate signed by the chief
financial officer of the Borrowers’ Agent stating that such financial statements
present fairly the financial condition of the Borrowers and that the same have
been prepared in accordance with GAAP (except for the absence of footnotes and
subject to year-end audit adjustments as to the interim statements).
 
- 2 -
 

--------------------------------------------------------------------------------



     2.4 Disposition of Assets. Section 6.2(e) of the Credit Agreement is
amended to read in its entirety as follows:
 
     (e) other dispositions of property during the term of this Agreement whose
net book value in the aggregate does not exceed 10% of the Borrowers’ total
assets as shown on its balance sheet for immediately prior fiscal year;
 
     2.5 Subsidiaries. Section 6.5 of the Credit Agreement is amended to read in
its entirety as follows:
 
     Section 6.5 Subsidiaries. Except as permitted in Sections 6.1 and 6.2, no
Borrower will, nor will permit any Subsidiary to, do any of the following: (a)
form or enter into any partnership or joint venture where such Borrower or such
Subsidiary shall have unlimited liability for the liabilities of the partnership
or joint venture; (b) take any action, or permit any Subsidiary to take any
action, which would result in a decrease in any Borrower’s or any Subsidiary’s
ownership interest in any Subsidiary; or (c) form or acquire any Person that
would thereby become a Subsidiary unless, immediately upon the closing of such
formation or acquisition, such Person shall enter into documents requested by
the Administrative Agent to provide that such Person shall be obligated to repay
the Loans and other amounts payable under the Loan Documents and otherwise be
bound by the terms and conditions of the Loan Documents; provided, however, that
any such Person shall not be required to comply with Section 6.5(c) if at the
closing of such formation or acquisition the assets of such Person, together
with the assets of each other Subsidiary (excluding WFB) that is not a Borrower,
have a value of less than five percent (5%) of the consolidated total assets of
the Borrowers as shown on the most recent balance sheet provided pursuant to
Section 5.1(a). If at any time after the Closing Date the value of the assets of
any Subsidiary (excluding WFB) that is not a Borrower, together with the value
of the assets of each other Subsidiary that is not a Borrower, equals or exceeds
five percent (5%) of the consolidated total assets of the Borrowers as shown on
the most recent balance sheet provided pursuant to Section 5.1(a), such
Subsidiary shall promptly enter into documents requested by the Administrative
Agent to provide that such Subsidiary is obligated to repay the Loans and other
amounts payable under the Loan Documents and otherwise be bound by the terms and
conditions of the Loan Documents.
 
     2.6 Negative Pledges. Section 6.6 of the Credit Agreement is amended by
deleting the last sentence thereof it is entirety.
 
- 3 -
 

--------------------------------------------------------------------------------



     2.7 Liens. Section 6.13 of the Credit Agreement is amended by amending
subsection (k) thereof to read in its entirety as follows:
 
     (k) Liens securing floor plan financing for boats and all terrain vehicles
in an aggregate amount not to exceed $50,000,000 at any time.
 
     2.8 Sale and Leaseback Transactions. Section 6.19 of the Credit Agreement
is amended to read in its entirety as follows:
 
     Section 6.19 Sale and Leaseback Transactions. No Borrower will, nor permit
any Subsidiary to, enter into any arrangement, directly or indirectly, whereby
it shall sell or transfer any property, real or personal, and thereafter lease
such property for the same or a substantially similar purpose or purposes as the
property sold or transferred, except during any fiscal year of the Borrowers
with respect to property having an aggregate value not in excess of ten percent
(10%) of the consolidated total assets of the Borrowers as shown on the most
recent balance sheet provided pursuant to Section 5.1(a).
 
     2.9 Intercreditor Agreement. Section 6.20 of the Credit Agreement is
amended to read in its entirety as follows:
 
     Section 6.20 Intercreditor Agreement. The Borrowers shall not fail to
maintain the Intercreditor Agreement in full force and effect, provided, that
the Banks agree to terminate the Intercreditor Agreement simultaneously with the
termination of the Intercreditor Agreement by all other parties to the
Intercreditor Agreement.
 
     Section 3. Effectiveness of Amendments. The amendments contained in this
Amendment shall become effective upon delivery by the Borrowers of, and
compliance by the Borrowers with, the following:
 
     3.1 This Amendment, duly executed by the Borrowers.
 
     3.2 A certificate executed by an officer or designated representative of a
partner of each Borrower (i) certifying that there has been no amendment to the
Articles of Incorporation and Bylaws or Operating Agreement, as applicable, of
such Borrower since true and accurate copies of the same were delivered to the
Banks with a certificate of a properly designated representative of such
Borrower dated July 15, 2005, February 22, 2006 or June 15, 2007, as applicable,
(ii) certifying that the resolutions previously delivered to the Banks with a
certificate of a properly designated representative of such Borrower dated July
15, 2005, February 22, 2006 or June 15, 2007, as applicable, are still
effective, and (iii) certifying that the individual signing the certificate is
authorized to execute this Amendment and any other instrument or agreement
executed by such Borrower in connection with this Amendment (collectively, the
“Amendment Documents”), all in a form as set forth on Exhibit A hereto.
 
- 4 -
 

--------------------------------------------------------------------------------



     3.3 Certified copies of all documents evidencing any necessary corporate
action, consent or governmental or regulatory approval (if any) with respect to
this Amendment.
 
     3.4 The Borrowers shall have satisfied such other conditions as specified
by the Agent, including payment of all unpaid legal fees and expenses incurred
by the Agent through the date of this Amendment in connection with the Credit
Agreement and the Amendment Documents.
 
Section 4. Representations, Warranties, Authority, No Adverse Claim.
 
     4.1 Reassertion of Representations and Warranties, No Default. Each
Borrower hereby represents that on and as of the date hereof and after giving
effect to this Amendment (a) all of the representations and warranties contained
in the Credit Agreement are true, correct and complete in all respects as of the
date hereof as though made on and as of such date, except for changes permitted
by the terms of the Credit Agreement, and (b) there will exist no Default or
Event of Default under the Credit Agreement as amended by this Amendment on such
date which has not been waived by the Banks.
 
     4.2 Authority, No Conflict, No Consent Required. Each Borrower represents
and warrants that such Borrower has the power and legal right and authority to
enter into the Amendment Documents and has duly authorized as appropriate the
execution and delivery of the Amendment Documents and other agreements and
documents executed and delivered by such Borrower in connection herewith or
therewith by proper corporate action, and none of the Amendment Documents nor
the agreements contained herein or therein contravenes or constitutes a default
under any agreement, instrument or indenture to which such Borrower is a party
or a signatory or a provision of the Borrower’s Articles of Incorporation,
Bylaws, Operating Agreement, or any other agreement or requirement of law, or
result in the imposition of any Lien on any of its property under any agreement
binding on or applicable to such Borrower or any of its property except, if any,
in favor of the Banks. Each Borrower represents and warrants that no consent,
approval or authorization of or registration or declaration with any Person,
including but not limited to any governmental authority, is required in
connection with the execution and delivery by such Borrower of the Amendment
Documents or other agreements and documents executed and delivered by such
Borrower in connection therewith or the performance of obligations of such
Borrower therein described, except for those which such Borrower has obtained or
provided and as to which such Borrower has delivered certified copies of
documents evidencing each such action to the Banks.
 
     4.3 No Adverse Claim. Each Borrower warrants, acknowledges and agrees that
no events have taken place and no circumstances exist at the date hereof which
would give such Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Banks with respect to the Obligations.
 
- 5 -
 

--------------------------------------------------------------------------------



     Section 5. Affirmation of Credit Agreement, Further References. Each Bank
and each Borrower each acknowledge and affirm that the Credit Agreement, as
hereby amended, is hereby ratified and confirmed in all respects and all terms,
conditions and provisions of the Credit Agreement, except as amended by this
Amendment, shall remain unmodified and in full force and effect. All references
in any document or instrument to the Credit Agreement are hereby amended and
shall refer to the Credit Agreement as amended by this Amendment.
 
     Section 6. Merger and Integration, Superseding Effect. This Amendment, from
and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment shall control with respect to
the specific subjects hereof and thereof.
 
     Section 7. Severability. Whenever possible, each provision of this
Amendment and the other Amendment Documents and any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto
shall be interpreted in such manner as to be effective, valid and enforceable
under the applicable law of any jurisdiction, but, if any provision of this
Amendment, the other Amendment Documents or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be held to be prohibited, invalid or unenforceable under the applicable law,
such provision shall be ineffective in such jurisdiction only to the extent of
such prohibition, invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision or the remaining
provisions of this Amendment, the other Amendment Documents or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto in such jurisdiction, or affecting the effectiveness, validity
or enforceability of such provision in any other jurisdiction.
 
     Section 8. Successors. The Amendment Documents shall be binding upon the
Borrowers and the Banks and their respective successors and assigns, and shall
inure to the benefit of the Borrowers and the Banks and the successors and
assigns of the Banks.
 
     Section 9. Legal Expenses. As provided in Section 9.2 of the Credit
Agreement, the Borrowers agree to pay or reimburse the Agent, upon execution of
this Amendment, for all reasonable out-of-pocket expenses paid or incurred by
the Agent, including filing and recording costs and fees, charges and
disbursements of outside counsel to the Agent (determined on the basis of such
counsel’s generally applicable rates, which may be higher than the rates such
counsel charges the Agent in certain matters) and/or the allocated costs of
in-house counsel incurred from time to time, in connection with the Credit
Agreement, including in connection with the negotiation, preparation, execution,
collection and enforcement of the Amendment Documents and all other documents
negotiated, prepared and executed in connection with the Amendment Documents,
and in enforcing the obligations of the Borrowers under the Amendment Documents,
and to pay and save the Banks harmless from all liability for, any stamp or
other taxes which may be payable with respect to the execution or delivery of
the Amendment Documents, which obligations of the Borrowers shall survive any
termination of the Credit Agreement.
 
- 6 -
 

--------------------------------------------------------------------------------



     Section 10. Headings. The headings of various sections of this Amendment
have been inserted for reference only and shall not be deemed to be a part of
this Amendment.
 
     Section 11. Counterparts. The Amendment Documents may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.
 
     Section 12. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEBRASKA, WITHOUT GIVING EFFECT TO CONFLICT OF LAW
PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.
 
[The remainder of this page intentionally left blank; signature pages follow.]
 
- 7 -
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date and year first above written.
 

CABELA’S INCORPORATED CABELA’S CATALOG, INC. CABELA’S RETAIL, INC. CABELA’S
OUTDOOR ADVENTURES, INC. CABELAS.COM, INC. CABELA’S WHOLESALE, INC. CABELA’S
VENTURES, INC. WILD WINGS, LLC CABELA’S LODGING, LLC LEGACY TRADING COMPANY
CABELA’S TROPHY PROPERTIES, LLC CABELA’S MARKETING AND BRAND MANAGEMENT, INC.
CABELA’S RETAIL LA, LLC ORIGINAL CREATIONS, LLC CABELA’S RETAIL GP, LLC CRLP,
LLC CABELA’S RETAIL MO, LLC     By:  /s/ Ralph W. Castner Name:  Ralph W.
Castner Title: Vice President, CFO Secretary or Treasurer   VAN DYKE SUPPLY
COMPANY, INC.   By: /s/ Jeff Jung Name: Jeff Jung Title: Secretary and Treasurer


[Signature Page 1 to First Amendment to
Second Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------




CABELA’S RETAIL TX, L.P.   By: Cabela’s Retail GP, LLC Its: General Partner  
By:  /s/ Ralph W. Castner Name: Ralph W. Castner Title: Secretary and Treasurer
    CABELA’S RETAIL IL, INC.   By: /s/Ralph W. Castner Name: Ralph W. Castner
Title: Secretary and Treasurer


[Signature Page 2 to First Amendment to
Second Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, in its individual corporate capacity and as
Administrative Agent     By:    /s/ James M. Williams Name: James M. Williams
Title: Vice President


[Signature Page 3 to First Amendment to
Second Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------




LASALLE BANK NATIONAL ASSOCIATION     By:    /s/ Darren L. Lemkau Name: Darren
L. Lemkau Title: Senior Vice President


[Signature Page 4 to First Amendment to
Second Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------




WACHOVIA BANK, NATIONAL ASSOCIATION     By:    /s/ Mark S. Supple Name: Mark S.
Supple Title: Vice President


[Signature Page 5 to First Amendment to
Second Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------




COMERICA BANK     By:    /s/ Timothy O’Rourke Name: Timothy O’Rourke Title: Vice
President


[Signature Page 6 to First Amendment to
Second Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION     By:    /s/ Bill Weber Name: Bill
Weber Title: Vice President


[Signature Page 7 to First Amendment to
Second Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.     By:    /s/ Christine Herrick Name: Christine
Herrick Title: Vice President


[Signature Page 8 to First Amendment to
Second Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------




SOVEREIGN BANK     By:    /s/ Jeffrey N. Kauffman Name: Jeffrey N. Kauffman
Title: Vice President


[Signature Page 9 to First Amendment to
Second Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------



EXHIBIT A TO
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
 
CERTIFICATE
 
     This Certificate is executed and delivered pursuant to Section 3.2 of that
certain First Amendment to Second Amended and Restated Credit Agreement (“First
Amendment”), dated concurrently herewith, by and among each of the undersigned,
the banks which are signatories to the Credit Agreement (as defined in the First
Amendment) (individually, a “Bank” and, collectively, the “Banks”), and U.S.
Bank National Association, one of the Banks, and as agent for the Banks (in such
capacity, the “Agent”). Unless otherwise defined herein, capitalized terms used
herein have the meanings provided in the First Amendment. The undersigned hereby
certifies to the Agent and the Banks as follows:
 
     1. There has been no amendment to the Articles of Incorporation and Bylaws
or Operating Agreement, as applicable, of each of the undersigned Borrowers
since true and accurate copies of the same were delivered to the Banks with a
certificate of an officer or designated representative for a partner of such
Borrower dated July 15, 2005, February 22, 2006 or June 15, 2007, as applicable.
 
     2. The resolutions previously delivered to the Banks with a certificate of
an officer or designated representative for a partner of such Borrower dated
July 15, 2005, February 22, 2006 or June 15, 2007, as applicable, are still
effective.
 
     3. The undersigned is (i) an officer or (ii) a designated representative
for a partner of each Borrower, and is authorized to execute the First Amendment
and any other instrument or agreement executed by such Borrower in connection
with the First Amendment.
 
[The remainder of this page intentionally left blank; signature page follows.]
 
Ex A-1
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, this certificate has been executed as of August ____,
2007.
 

CABELA’S INCORPORATED CABELA’S CATALOG, INC. CABELA’S RETAIL, INC. CABELA’S
OUTDOOR ADVENTURES, INC. CABELAS.COM, INC. CABELA’S WHOLESALE, INC. CABELA’S
VENTURES, INC. WILD WINGS, LLC CABELA’S LODGING, LLC LEGACY TRADING COMPANY
CABELA’S TROPHY PROPERTIES, LLC CABELA’S MARKETING AND BRAND MANAGEMENT, INC.
CABELA’S RETAIL LA, LLC ORIGINAL CREATIONS, LLC CABELA’S RETAIL GP, LLC CRLP,
LLC CABELA’S RETAIL MO, LLC     By:      Name: Ralph W. Castner Title: Vice
President, CFO  Secretary or Treasurer   VAN DYKE SUPPLY COMPANY, INC.     By:  
  Name: Jeff Jung Title: Secretary and Treasurer   CABELA’S RETAIL TX, L.P.    
By: Cabela’s Retail GP, LLC Its: General Partner   By     Name: Ralph W. Castner
Title: Secretary and Treasurer


Ex A-2
 

--------------------------------------------------------------------------------

 



CABELA’S RETAIL IL, INC.     By:      Name: Ralph W. Castner Title: Secretary
and Treasurer

 
Ex A-3
 

--------------------------------------------------------------------------------